767 N.W.2d 654 (2009)
483 Mich. 654
Merhonda COLE, Plaintiff-Appellant,
v.
SUBURBAN MOBILITY AUTHORITY REGIONAL TRANSPORTATION, d/b/a Smart, Defendant-Appellee.
Docket No. 138552. COA No. 288480.
Supreme Court of Michigan.
July 15, 2009.

Order
On order of the Court, the application for leave to appeal the February 20, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.